Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 1 of 43




                   EXHIBIT B
              Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 2 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        Claudia Roark                                                                               Invoice Number:                            3086543
        Barclays Bank Delaware                                                                      Invoice Date:                            10/15/2018
        100 South West Street                                                                       Client Number:                               886422
        Wilmington, DE 19801                                                                        Matter Number:                        886422.60428




        RE: HAMPTON, ANTHONY J. v. BARCLAYS BANK DELAWARE; DISCOVER BANK, et al.


                                                                     INVOICE SUMMARY




        Please Remit to:
                                                Mail To:                                              Wire Instructions:
              Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 3 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        Claudia Roark                                                                               Invoice Number:                            3086543
        Barclays Bank Delaware                                                                      Invoice Date:                            10/15/2018
        100 South West Street                                                                       Client Number:                               886422
        Wilmington, DE 19801                                                                        Matter Number:                        886422.60428



        DETAIL FOR PROFESSIONAL SERVICES RENDERED THROUGH September 30, 2018

         Date              Timekeeper                        Description                                                       Hours                  Amount




        File No. 886422.60428                                    Invoice No. 3086543                                                                  Page 1
              Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 4 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




         Date              Timekeeper                        Description                                                       Hours                  Amount




         09/13/18          M. J. Eichenberger Draft Barclays' counterclaim to                                                      1.30                  305.50
                                              Plaintiff's complaint.




         09/15/18          M. J. Eichenberger Draft revised counter-claim.                                                         0.30                    70.50
         09/16/18          M. J. Eichenberger Complete Barclays' counterclaim                                                      0.60                  141.00
                                              against Plaintiff.




        File No. 886422.60428                                    Invoice No. 3086543                                                                  Page 2
              Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 5 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




         Date              Timekeeper                        Description                                                       Hours                  Amount




         Total Hours


        SUMMARY OF PROFESSIONAL SERVICES:

         Timekeeper                                                                                  Hours                      Rate                       Total
         Christopher R. Murphy                                                                                         335.00 / hr


         Maxwell J. Eichenberger                                                                                       235.00 / hr
         Total Professional Services




        File No. 886422.60428                                    Invoice No. 3086543                                                                  Page 3
              Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 6 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON



        DISBURSEMENTS AND OTHER CHARGES

        Date                    Description                                                                                                            Amount


                                Total Expenses and Other Charges

        INVOICE SUMMARY

        Total Fees                                                                                                                      $

        Total Expenses and Other Charges                                                                                                $

        TOTAL CURRENT INVOICE DUE                                                                                                       $

                                Total Amount Due                                                                                        $




        File No. 886422.60428                                    Invoice No. 3086543                                                                  Page 4
              Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 7 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        Claudia Roark                                                                               Invoice Number:                            3094340
        Barclays Bank Delaware                                                                      Invoice Date:                             11/9/2018
        100 South West Street                                                                       Client Number:                              886422
        Wilmington, DE 19801                                                                        Matter Number:                        886422.60428




        RE: HAMPTON, ANTHONY J. v. BARCLAYS BANK DELAWARE; DISCOVER BANK, et al.


                                                                     INVOICE SUMMARY




        Please Remit to:
                                                Mail To:                                              Wire Instructions:
              Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 8 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        Claudia Roark                                                                               Invoice Number:                            3094340
        Barclays Bank Delaware                                                                      Invoice Date:                             11/9/2018
        100 South West Street                                                                       Client Number:                              886422
        Wilmington, DE 19801                                                                        Matter Number:                        886422.60428



        DETAIL FOR PROFESSIONAL SERVICES RENDERED THROUGH October 31, 2018

         Date              Timekeeper                        Description                                                       Hours                  Amount




         10/02/18          M. J. Eichenberger Coordinate filing of answer and                                                      0.50                  117.50
                                              counterclaim and preparation re
                                              same.




        File No. 886422.60428                                    Invoice No. 3094340                                                                  Page 1
              Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 9 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




         Date              Timekeeper                        Description                                                       Hours                  Amount




         Total Hours


        SUMMARY OF PROFESSIONAL SERVICES:

         Timekeeper                                                                                  Hours                      Rate                       Total
         Christopher R. Murphy                                                                                         335.00 / hr


         Maxwell J. Eichenberger                                                                                       235.00 / hr
         Total Professional Services


        DISBURSEMENTS AND OTHER CHARGES

        Date                    Description                                                                                                            Amount


                                Total Expenses and Other Charges

        INVOICE SUMMARY

        Total Fees                                                                                                                      $

        Total Expenses and Other Charges                                                                                                $

        TOTAL CURRENT INVOICE DUE                                                                                                       $

                                Total Amount Due                                                                                        $




        File No. 886422.60428                                    Invoice No. 3094340                                                                  Page 2
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 10 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        File No. 886422.60428                                    Invoice No. 3094340                                                                  Page 3
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 11 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        Claudia Roark                                                                               Invoice Number:                            3103844
        Barclays Bank Delaware                                                                      Invoice Date:                             12/6/2018
        100 South West Street                                                                       Client Number:                              886422
        Wilmington, DE 19801                                                                        Matter Number:                        886422.60428




        RE: HAMPTON, ANTHONY J. v. BARCLAYS BANK DELAWARE; DISCOVER BANK, et al.


                                                                     INVOICE SUMMARY




        Please Remit to:
                                                Mail To:                                              Wire Instructions:
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 12 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        Claudia Roark                                                                               Invoice Number:                            3103844
        Barclays Bank Delaware                                                                      Invoice Date:                             12/6/2018
        100 South West Street                                                                       Client Number:                              886422
        Wilmington, DE 19801                                                                        Matter Number:                        886422.60428



        DETAIL FOR PROFESSIONAL SERVICES RENDERED THROUGH November 29, 2018

         Date              Timekeeper                        Description                                                       Hours                  Amount




         11/16/18          C.R. Murphy                       Begin outlining motion for summary                                    0.50                  167.50
                                                             judgment on claims and
                                                             counterclaim




         Total Hours


        SUMMARY OF PROFESSIONAL SERVICES:

         Timekeeper                                                                                  Hours                      Rate                       Total
         Christopher R. Murphy                                                                                         335.00 / hr
         Maxwell J. Eichenberger                                                                                       235.00 / hr
         Total Professional Services




        File No. 886422.60428                                    Invoice No. 3103844                                                                  Page 1
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 13 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        DISBURSEMENTS AND OTHER CHARGES

        Date                    Description                                                                                                            Amount




                                Total Expenses and Other Charges

        INVOICE SUMMARY

        Total Fees                                                                                                                      $

        Total Expenses and Other Charges                                                                                                $

        TOTAL CURRENT INVOICE DUE                                                                                                       $

                                Total Amount Due                                                                                        $




        File No. 886422.60428                                    Invoice No. 3103844                                                                  Page 2
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 14 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        Claudia Roark                                                                               Invoice Number:                            3116373
        Barclays Bank Delaware                                                                      Invoice Date:                             1/18/2019
        100 South West Street                                                                       Client Number:                               886422
        Wilmington, DE 19801                                                                        Matter Number:                        886422.60428




        RE: HAMPTON, ANTHONY J. v. BARCLAYS BANK DELAWARE; DISCOVER BANK, et al.


                                                                     INVOICE SUMMARY




        Please Remit to:
                                                Mail To:                                              Wire Instructions:
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 15 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        Claudia Roark                                                                               Invoice Number:                            3116373
        Barclays Bank Delaware                                                                      Invoice Date:                             1/18/2019
        100 South West Street                                                                       Client Number:                               886422
        Wilmington, DE 19801                                                                        Matter Number:                        886422.60428



        DETAIL FOR PROFESSIONAL SERVICES RENDERED THROUGH December 31, 2018

         Date              Timekeeper                        Description                                                       Hours                  Amount




         11/28/18          C.R. Murphy                       Begin drafting written discovery                                      0.60                  201.00
                                                             requests to Plaintiff and develop
                                                             arguments to assert on a motion
                                                             for summary judgment




         Total Hours


        SUMMARY OF PROFESSIONAL SERVICES:

         Timekeeper                                                                                  Hours                      Rate                       Total


         Christopher R. Murphy                                                                                         335.00 / hr




        File No. 886422.60428                                    Invoice No. 3116373                                                                  Page 1
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 16 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




         Timekeeper                                                                                  Hours                      Rate                       Total


         Total Professional Services


        DISBURSEMENTS AND OTHER CHARGES

        Date                    Description                                                                                                            Amount




                                Total Expenses and Other Charges

        INVOICE SUMMARY

        Total Fees                                                                                                                      $

        Total Expenses and Other Charges                                                                                                $

        TOTAL CURRENT INVOICE DUE                                                                                                       $

                                Total Amount Due                                                                                        $




        File No. 886422.60428                                    Invoice No. 3116373                                                                  Page 2
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 17 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        Claudia Roark                                                                               Invoice Number:                            3125213
        Barclays Bank Delaware                                                                      Invoice Date:                             2/14/2019
        100 South West Street                                                                       Client Number:                               886422
        Wilmington, DE 19801                                                                        Matter Number:                        886422.60428




        RE: HAMPTON, ANTHONY J. v. BARCLAYS BANK DELAWARE; DISCOVER BANK, et al.


                                                                     INVOICE SUMMARY




        Please Remit to:
                                                Mail To:                                              Wire Instructions:
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 18 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        Claudia Roark                                                                               Invoice Number:                            3125213
        Barclays Bank Delaware                                                                      Invoice Date:                             2/14/2019
        100 South West Street                                                                       Client Number:                               886422
        Wilmington, DE 19801                                                                        Matter Number:                        886422.60428



        DETAIL FOR PROFESSIONAL SERVICES RENDERED THROUGH January 31, 2019

         Date              Timekeeper                        Description                                                       Hours                  Amount




         01/03/19  M. J. Eichenberger Draft Barclays' revised First Set of                                                         0.80                  204.00
                                      Interrogatories to Plaintiff.
         Total Hours


        SUMMARY OF PROFESSIONAL SERVICES:

         Timekeeper                                                                                  Hours                      Rate                       Total
         Maxwell J. Eichenberger                                                                                       255.00 / hr
         Total Professional Services




        File No. 886422.60428                                    Invoice No. 3125213                                                                  Page 1
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 19 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON



        DISBURSEMENTS AND OTHER CHARGES

        Date                    Description                                                                                                            Amount




                                Total Expenses and Other Charges

        INVOICE SUMMARY

        Total Fees                                                                                                                      $

        Total Expenses and Other Charges                                                                                                $

        TOTAL CURRENT INVOICE DUE                                                                                                       $

                                Total Amount Due                                                                                        $




        File No. 886422.60428                                    Invoice No. 3125213                                                                  Page 2
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 20 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        Claudia Roark                                                                               Invoice Number:                            3144801
        Barclays Bank Delaware                                                                      Invoice Date:                             4/15/2019
        100 South West Street                                                                       Client Number:                               886422
        Wilmington, DE 19801                                                                        Matter Number:                        886422.60428




        RE: HAMPTON, ANTHONY J. v. BARCLAYS BANK DELAWARE; DISCOVER BANK, et al.


                                                                     INVOICE SUMMARY




        Please Remit to:
                                                Mail To:                                              Wire Instructions:
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 21 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        Claudia Roark                                                                               Invoice Number:                            3144801
        Barclays Bank Delaware                                                                      Invoice Date:                             4/15/2019
        100 South West Street                                                                       Client Number:                               886422
        Wilmington, DE 19801                                                                        Matter Number:                        886422.60428



        DETAIL FOR PROFESSIONAL SERVICES RENDERED THROUGH March 31, 2019

         Date              Timekeeper                        Description                                                       Hours                  Amount




         03/24/19          M. J. Eichenberger Finalize discovery requests                                                          0.60                  153.00
                                              (ROGs, RFAs, RFPs) to Plaintiff
                                              and draft correspondence to C.
                                              Murphy re: same.
         03/25/19          C.R. Murphy                       Begin drafting revisions to written                                   0.50                  172.50
                                                             discovery requests
         Total Hours




        File No. 886422.60428                                    Invoice No. 3144801                                                                  Page 1
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 22 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        SUMMARY OF PROFESSIONAL SERVICES:

         Timekeeper                                                                                  Hours                      Rate                       Total
         Christopher R. Murphy                                                                                         345.00 / hr
         Maxwell J. Eichenberger                                                                                       255.00 / hr
         Total Professional Services


        DISBURSEMENTS AND OTHER CHARGES

        Date                    Description                                                                                                            Amount



                                Total Expenses and Other Charges

        INVOICE SUMMARY

        Total Fees                                                                                                                      $

        Total Expenses and Other Charges                                                                                                $

        TOTAL CURRENT INVOICE DUE                                                                                                       $

                                Total Amount Due                                                                                        $




        File No. 886422.60428                                    Invoice No. 3144801                                                                  Page 2
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 23 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        Claudia Roark                                                                               Invoice Number:                            3178594
        Barclays Bank Delaware                                                                      Invoice Date:                             7/24/2019
        100 South West Street                                                                       Client Number:                               886422
        Wilmington, DE 19801                                                                        Matter Number:                        886422.60428




        RE: HAMPTON, ANTHONY J. v. BARCLAYS BANK DELAWARE; DISCOVER BANK, et al.


                                                                     INVOICE SUMMARY




        Please Remit to:
                                                Mail To:                                              Wire Instructions:
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 24 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        Claudia Roark                                                                               Invoice Number:                            3178594
        Barclays Bank Delaware                                                                      Invoice Date:                             7/24/2019
        100 South West Street                                                                       Client Number:                               886422
        Wilmington, DE 19801                                                                        Matter Number:                        886422.60428



        DETAIL FOR PROFESSIONAL SERVICES RENDERED THROUGH June 30, 2019

         Date              Timekeeper                        Description                                                       Hours                  Amount




        File No. 886422.60428                                    Invoice No. 3178594                                                                  Page 1
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 25 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




         Date              Timekeeper                        Description                                                       Hours                  Amount




        File No. 886422.60428                                    Invoice No. 3178594                                                                  Page 2
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 26 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




         Date              Timekeeper                        Description                                                       Hours                  Amount




         06/26/19          C.R. Murphy                       Determine parties to issue third                                      0.30                  103.50
                                                             party discovery to




         Total Hours


        SUMMARY OF PROFESSIONAL SERVICES:

         Timekeeper                                                                                  Hours                      Rate                       Total


         Christopher R. Murphy                                                                                         345.00 / hr
         Maxwell J. Eichenberger                                                                                       255.00 / hr
         Total Professional Services




        File No. 886422.60428                                    Invoice No. 3178594                                                                  Page 3
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 27 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON



        DISBURSEMENTS AND OTHER CHARGES

        Date                    Description                                                                                                            Amount



                                Total Expenses and Other Charges

        INVOICE SUMMARY

        Total Fees                                                                                                                      $

        Total Expenses and Other Charges                                                                                                $

        TOTAL CURRENT INVOICE DUE                                                                                                       $

                                Total Amount Due                                                                                        $




        File No. 886422.60428                                    Invoice No. 3178594                                                                  Page 4
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 28 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        Claudia Roark                                                                               Invoice Number:                            3190050
        Barclays Bank Delaware                                                                      Invoice Date:                             8/27/2019
        100 South West Street                                                                       Client Number:                               886422
        Wilmington, DE 19801                                                                        Matter Number:                        886422.60428




        RE: HAMPTON, ANTHONY J. v. BARCLAYS BANK DELAWARE; DISCOVER BANK, et al.


                                                                     INVOICE SUMMARY




        Please Remit to:
                                                Mail To:                                              Wire Instructions:
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 29 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        Claudia Roark                                                                               Invoice Number:                            3190050
        Barclays Bank Delaware                                                                      Invoice Date:                             8/27/2019
        100 South West Street                                                                       Client Number:                               886422
        Wilmington, DE 19801                                                                        Matter Number:                        886422.60428



        DETAIL FOR PROFESSIONAL SERVICES RENDERED THROUGH July 31, 2019

         Date              Timekeeper                        Description                                                       Hours                  Amount




        File No. 886422.60428                                    Invoice No. 3190050                                                                  Page 1
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 30 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




         Date              Timekeeper                        Description                                                       Hours                  Amount

         07/12/19          C.R. Murphy                       Review plaintiff's settlement offer                                   0.40                  138.00
                                                             and develop case strategy in light
                                                             of same




         07/17/19          M. J. Eichenberger Review and analyze counterclaim                                                      1.50                  382.50
                                              and draft revised subpoena to
                                              Plaintiff's bank. Draft
                                              correspondence to local counsel
                                              re: same. Review and analyze
                                              draft protective order and draft
                                              correspondence to local counsel
                                              re: same. Calculate discovery
                                              deadlines based on discovery
                                              service and analyze upcoming
                                              schedule re: same.




        File No. 886422.60428                                    Invoice No. 3190050                                                                  Page 2
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 31 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




         Date              Timekeeper                        Description                                                       Hours                  Amount




         Total Hours


        SUMMARY OF PROFESSIONAL SERVICES:

         Timekeeper                                                                                  Hours                      Rate                       Total


         Christopher R. Murphy                                                                                         345.00 / hr
         Maxwell J. Eichenberger                                                                                       255.00 / hr
         Total Professional Services




        File No. 886422.60428                                    Invoice No. 3190050                                                                  Page 3
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 32 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON



        DISBURSEMENTS AND OTHER CHARGES

        Date                    Description                                                                                                            Amount




                                Total Expenses and Other Charges

        INVOICE SUMMARY

        Total Fees                                                                                                                      $

        Total Expenses and Other Charges                                                                                                $

        TOTAL CURRENT INVOICE DUE                                                                                                       $

                                Total Amount Due                                                                                        $




        File No. 886422.60428                                    Invoice No. 3190050                                                                  Page 4
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 33 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        Claudia Roark                                                                               Invoice Number:                            3206878
        Barclays Bank Delaware                                                                      Invoice Date:                            10/11/2019
        100 South West Street                                                                       Client Number:                               886422
        Wilmington, DE 19801                                                                        Matter Number:                        886422.60428




        RE: HAMPTON, ANTHONY J. v. BARCLAYS BANK DELAWARE; DISCOVER BANK, et al.




        Please Remit to:
                                                Mail To:                                              Wire Instructions:
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 34 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        Claudia Roark                                                                               Invoice Number:                            3206878
        Barclays Bank Delaware                                                                      Invoice Date:                            10/11/2019
        100 South West Street                                                                       Client Number:                               886422
        Wilmington, DE 19801                                                                        Matter Number:                        886422.60428



        DETAIL FOR PROFESSIONAL SERVICES RENDERED THROUGH September 30, 2019

         Date              Timekeeper                        Description                                                       Hours                  Amount




        File No. 886422.60428                                    Invoice No. 3206878                                                                  Page 1
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 35 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




         Date              Timekeeper                        Description                                                       Hours                  Amount




        File No. 886422.60428                                    Invoice No. 3206878                                                                  Page 2
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 36 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




         Date              Timekeeper                        Description                                                       Hours                  Amount




         09/13/19          C.R. Murphy                       Further preparation for upcoming                                      0.30                  103.50
                                                             deposition




        File No. 886422.60428                                    Invoice No. 3206878                                                                  Page 3
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 37 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




         Date              Timekeeper                        Description                                                       Hours                  Amount




        File No. 886422.60428                                    Invoice No. 3206878                                                                  Page 4
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 38 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




         Date              Timekeeper                        Description                                                       Hours                  Amount




                                                                                                         .
         Total Hours


        SUMMARY OF PROFESSIONAL SERVICES:

         Timekeeper                                                                                  Hours                      Rate                       Total


         Christopher R. Murphy                                                                                         345.00 / hr
         Maxwell J. Eichenberger                                                                                       255.00 / hr


         Total Professional Services




        File No. 886422.60428                                    Invoice No. 3206878                                                                  Page 5
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 39 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        DISBURSEMENTS AND OTHER CHARGES

        Date                    Description                                                                                                            Amount




                                Total Expenses and Other Charges

        INVOICE SUMMARY

        Total Fees                                                                                                                      $

        Total Expenses and Other Charges                                                                                                $

        TOTAL CURRENT INVOICE DUE                                                                                                       $

                                Total Amount Due                                                                                        $




        File No. 886422.60428                                    Invoice No. 3206878                                                                  Page 6
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 40 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        Claudia Roark                                                                               Invoice Number:                            3241431
        Barclays Bank Delaware                                                                      Invoice Date:                             1/24/2020
        100 South West Street                                                                       Client Number:                               886422
        Wilmington, DE 19801                                                                        Matter Number:                        886422.60428




        RE: HAMPTON, ANTHONY J. v. BARCLAYS BANK DELAWARE; DISCOVER BANK, et al.


                                                                     INVOICE SUMMARY




        Please Remit to:
                                                Mail To:                                              Wire Instructions:
                                                Reed Smith LLP                                        Wells Fargo Bank, N.A.
                                                Department 33489                                      Oakland, CA
                                                P.O. Box 39000                                        ABA Number: 121-000-248
                                                San Francisco, CA 94139                               Swift Code: WFBIUS6S
                                                                                                      Account #494-5044212
                                                                                                      Remittance Advice E-mail: CAACH@REEDSMITH.COM
                                                                                                      (Please Reference Invoice Number)
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 41 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




        Claudia Roark                                                                               Invoice Number:                            3241431
        Barclays Bank Delaware                                                                      Invoice Date:                             1/24/2020
        100 South West Street                                                                       Client Number:                               886422
        Wilmington, DE 19801                                                                        Matter Number:                        886422.60428



        DETAIL FOR PROFESSIONAL SERVICES RENDERED THROUGH December 31, 2019

         Date              Timekeeper                        Description                                                       Hours                  Amount




        File No. 886422.60428                                    Invoice No. 3241431                                                                  Page 1
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 42 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




         Date              Timekeeper                        Description                                                       Hours                  Amount




         12/12/19          C.R. Murphy                       Draft final edits to reply in support                                 0.80                  276.00
                                                             of motion for summary judgment
                                                                                                                                                                  0




        File No. 886422.60428                                    Invoice No. 3241431                                                                  Page 2
             Case 5:18-cv-04071-DDC-ADM Document 213-2 Filed 08/27/20 Page 43 of 43


                                                                                                                                                           Reed Smith LLP
                                                                                                                                                  355 South Grand Avenue
                                                                                                                                                                Suite 2800
                                                                                                                                                   Los Angeles, CA 90071
                                                                                                                                              Telephone: -+1 213 457 8000
                                                                                                                                                    Fax: -+1 213 457 8080
                                                                                                                                                      Tax ID # XX-XXXXXXX



  ABU DHABI  ATHENS  AUSTIN BEIJING BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI
MUNICH NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE TYSONS  WASHINGTON, D.C.  WILMINGTON




         Date              Timekeeper                        Description                                                       Hours                  Amount




         Total Hours


        SUMMARY OF PROFESSIONAL SERVICES:

         Timekeeper                                                                                  Hours                      Rate                       Total


         Christopher R. Murphy                                                                                         345.00 / hr
         Maxwell J. Eichenberger                                                                                       255.00 / hr


         Total Professional Services


        DISBURSEMENTS AND OTHER CHARGES

        Date                    Description                                                                                                            Amount
                                Westlaw
                                Total Expenses and Other Charges

        INVOICE SUMMARY

        Total Fees                                                                                                                      $

        Total Expenses and Other Charges                                                                                                $

        TOTAL CURRENT INVOICE DUE                                                                                                       $

                                Total Amount Due                                                                                        $




        File No. 886422.60428                                    Invoice No. 3241431                                                                  Page 3
